—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered April 28, 1993, convicting him of robbery in the first degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People, we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). Moreover, the accuracy of the eyewitness identification presented a question of credibility for the jury to resolve (see, People v Mojica, 122 AD2d 81; People v Batts, 111 AD2d 761). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.